Cite as 2014 Ark. App. 361

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-13-646


                                                  Opinion Delivered   June 4, 2014
BILLIE JO CRUMP ADAMS
                    APPELLANT                     APPEAL FROM THE CRAIGHEAD
                                                  COUNTY CIRCUIT COURT,
V.                                                WESTERN DISTRICT
                                                  [NO. JV-2005-308]

ARKANSAS DEPARTMENT OF                            HONORABLE CINDY THYER,
HUMAN SERVICES and MINOR                          JUDGE
CHILDREN
                     APPELLEES                    AFFIRMED; MOTION TO BE
                                                  RELIEVED GRANTED



                           PHILLIP T. WHITEAKER, Judge


       Appellant Billie Jo Crump Adams appeals the Craighead County Circuit Court’s order

terminating her parental rights to her two children, A.C. and M.C.1 Adams’s attorney has

filed a motion to be relieved from representation and a no-merit brief pursuant to Linker-

Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and

Rule 6-9(i) of the Rules of the Arkansas Supreme Court and Court of Appeals. Adams was

sent a copy of her counsel’s motion and brief along with a letter informing her of her right




       1
        A.C.’s father, Jerry Crump, consented to the termination of his parental rights. M.C.’s
putative father, Roger Thorn, never entered an appearance in this case, and the circuit court,
upon finding that Thorn had abandoned M.C., terminated his parental rights as well. Neither
Crump nor Thorn is a party to this appeal.
                                 Cite as 2014 Ark. App. 361

to file pro se points for reversal, but she has not done so. We grant counsel’s motion to be

relieved and affirm the termination of Adams’s parental rights.

       The Arkansas Department of Human Services (DHS) filed a petition for emergency

custody of Adams’s children in November 2011 after A.C. discovered a supply of

methamphetamine and needles in the home of Adams’s then-husband, Jerry Crump. The

court subsequently adjudicated A.C. and M.C. dependent-neglected based on a finding that

the children had been “subjected to parental unfitness through the drug use of both parents,

and the alcohol abuse and failure to protect of the mother, [Adams].”

       Throughout the pendency of the case, Adams continued to test positive for drugs and

consistently failed to comply with aspects of the case plan. DHS eventually filed a petition

for termination of parental rights, asserting, as statutory grounds, that the children had been

adjudicated dependent-neglected in January 2012 and had continued out of Adams’s custody

for twelve months and, despite meaningful effort by DHS to rehabilitate the parent and

correct the conditions which caused removal, those conditions had not been remedied by

the parent. Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Repl. 2009). In addition, DHS alleged

the “other factors” statutory ground in Arkansas Code Annotated section 9-27-

341(b)(3)(B)(vii)(a) (Repl. 2009).

       After a termination hearing, the court found that termination was in the best interest

of the children. In its written order, the court found that the girls’ grandparents wanted to

adopt the children; moreover, the court found that the girls were “young enough to be

adoptable on their own merits and have no physical, mental, or medical reason [that] would


                                              2
                                Cite as 2014 Ark. App. 361

prohibit an adoption.” As to potential harm, the court found that Adams had not sufficiently

dealt with her drug problems that had been the “heart of the reasons for the children being

brought into care.” The court also found that Adams had demonstrated an inability to

properly provide an adequate residence for the children; continued to have ongoing,

unresolved drug issues; and had additional mental-health issues. The court specifically

credited the DHS caseworker’s testimony about the potential for harm to the children if they

were returned to Adams’s custody.

        The court further found clear and convincing evidence for the two statutory grounds

cited in DHS’s termination petition. Noting that the girls had been removed for more than

twelve months based on Adams’s drug use, alcohol abuse, and failure to protect the children,

the court found that Adams failed to complete her rehabilitation program and continued to

test positive for drugs. In addition, the court found that other factors had arisen subsequent

to the filing of the original petition for dependency-neglect that demonstrated that return of

the children to their parents’ custody was contrary to their best interest. Specifically, the

court determined that Adams had failed to maintain a stable residence since the case began,

had pled guilty to indecent exposure in an incident involving her father-in-law, had recently

applied for disability, and had failed to submit to a hair-follicle test. The court therefore

terminated Adams’s parental rights to A.C. and M.C. Adams filed a timely notice of appeal.

Counsel subsequently filed a motion to be relieved and a no-merit brief pursuant to Linker-

Flores, supra.




                                              3
                                 Cite as 2014 Ark. App. 361

       Counsel’s no-merit brief, accompanied by a motion to be relieved, includes a

discussion of the sufficiency of the evidence to support the termination order, as well as the

other adverse rulings in this case. Based on our examination of the record and the brief, we

find that counsel has complied with the requirements established by the Arkansas Supreme

Court for no-merit briefs in termination cases, and we hold that an appeal would be wholly

without merit. Consequently, we grant counsel’s motion to withdraw and affirm the order

terminating Adams’s parental rights.

       Affirmed; motion to be relieved granted.

       GRUBER and GLOVER , JJ., agree.

       Dusti Standridge, for appellant.

       No response.




                                              4